 542DECISIONS OF NATIONAL LABOR RELATIONS BOARD249 NLRB NO. 85Community Tele-Communications, Inc., d/b/aHelena Cable T.V. and Patricia A. Boerner, Pe-titioner and International Brotherhood of Elec-trical Workers, Local No 185, AFL-CIO. Case19-UD-236May 15, 1980DECISION ON REVIEW, ORDER, ANDDIRECTION OF ELECTIONBY CHAIRMAN FANNING AND MEMBERSJENKINS ANI) PENEIAI.OOn November 6, 1979, the Regional Director forRegion 19 of the National Labor Relations Boardissued a Decision and Order in the above-entitledproceeding finding that Patricia A. Boerner, thePetitioner, is a supervisor and ineligible to file aunion-security deauthorization petition under Sec-tion 9(e)(1) of the National Labor Relations Act, asamended, and accordingly dismissed the petitionherein. Thereafter, in accordance with Section102.67 of the National Labor Relations BoardRules and Regulations, Series 8, as amended, thePetitioner filed a timely request for review of theRegional Director's decision.By telegraphic order dated December 18, 1979,the Board granted the Petitioner's request forreview.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record inthis case with respect to the issues under reviewand finds that there is insufficient evidence to es-tablish that Patricia A. Boerner is a supervisor.Hence, we find that the Regional Director erred indismissing the petition.The Employer is a Nevada corporation engagedin the installation and servicing of cable televisionsystems, with a facility at Helena, Montana. TheUnion has represented a unit of office employees atthe Helena, Montana, facility since 1971. The Em-ployer and the Union have negotiated several col-lective-bargaining agreements covering the officeemployees. The most recent agreement became ef-fective on July 1, 1978, and is due to expire onJune 30, 1980. Included, inter alia, in the currentagreement is a union-security clause requiring allemployees in the unit to become and remain mem-bers of the Union as a condition of employmentduring the term of the agreement.On September 21, 1979, the Petitioner filed a pe-tition herein seeking a withdrawal of union-shopauthority under Section 9(e)(1) of the Act. Follow-ing a hearing on October 12, 1979, the RegionalDirector issued his Decision and Order herein find-ing that Boerner is a supervisor based on evidencethat she has the authority to conduct hiring inter-views and to make effective recommendations onhiring.The record shows that, in the Employer'sHelena, Montana, office, there are four office em-ployees. Boerner, who has worked for the Employ-er for approximately 10 years, is the most senioremployee. The other three employees had workedfor the Employer for 12, 10, and 6 months, respec-tively, as of the date of the hearing herein. In filingthe petition, Boerner identified herself as the"office manager." The record fails to establish,however, that this title carries any authority. In-stead, the record shows that the office work isfairly routine, that each employee is assigned cer-tain functions such as mail, bookkeeping, or wait-ing on customers, and that they help each otherwhen one of the employees gets bogged down.With regard to Boerner's involvement in thehiring of the other three clericals, the record showsthat Shirley Nichols was hired in October 1978 bythe marketing administrator without any input byBoerner. A second employee, Cynthia Coonis, washired in December 1978 at a time when the Em-ployer desparately needed another employee.Coonis, the only applicant, was interviewed byOffice Manager Poore.Boerner responded to an inquiry by Poore aboutCoonis by commenting that "she sounds allright."Finally, Lynn Lucas was employed in April 1979as a part-time employee. Again Poore first inter-viewed her. Thereafter, Boerner reviewed her ap-plication, talked to her for a few minutes, and con-tacted one of the references Lucas gave on her ap-plication. Later, Boerner and Poore discussedLucas' qualifications. Although Boerner thinksPoore probably asked her for a recommendation,Boerner testified that it was "more or less informal-ly decided that she was the one we'd hire."Contrary to the Regional Director, we find thatthe record fails to establish that Boerner has au-thority effectively to recommend hire. Any supportfor such finding based on Boerner's conversationwith Poore concerning Lucas' capabilities is under-cut by the minor role Boerner played in hiringCoonis and the absence of any role in hiring Ni-chols. Nor is there evidence that Boerner has au-thority responsibly to direct employees, or that shehas exercised other supervisory functions defined inSection 2(11) of the Act. Rather, it is clear fromthe routine nature of the work performed by theoffice employees that Boerner's authority, at most,is that of a leadman based on her experience andfamiliarity with the Employer's operation. Thus, HELENA CABLE T.V.543we find that Boerner is not a supervisor within themeaning of Section 2(11) of the Act, that she is anemployee in the bargaining unit,2and that she iseligible to file a petition under Section 9(e)(1) ofthe Act. Hence, we find that the Regional Directorerred in dismissing her petition.Having dismissed the petition, the Regional Di-rector found it unnecessary to pass on the Union'scontention that the appropriate unit should includeboth office employees and installers and techni-cians. Thus, the Union contends that, although thetwo units were separately certified, the pattern ofbargaining has been to include both groups underone contract. We find no merit in the Union's unitcontention.The record shows that the pattern of bargaininghas been for the Employer and representativesfrom Local Unions 44, 185, and 532 (IBEW), rep-resenting the Employer's installers and techniciansat the Employer's Butte, Helena, and Billings,Montana, facilities, respectively, to meet and nego-tiate the terms of a new contract for the installersand technicians. Upon completion of the installersand technicians negotiations, the representatives ofLocals 44 and 532 leave,3and the Employer andLocal 185 negotiate the wages and other terms andi See The Capitol Times Company, 234 NLRB 174 (1978).2 At the hearing, testimony was taken on the question as to whetherBoerner was a confidential employee and, as such, ineligible to file a peti-tion under Sec. 9(eXI) of the Act. Since the record clearly shows thatBoerner is not a confidential employee, we express no opinion withregard to the eligibility of a confidential employee to file a petition underSec. 9(eXI) of the Act.s No evidence was presented that Local 44 or Local 532 representsoffice employees at their respective locations, or that either has partici-pated in bargaining for the office employees in Helenaconditions of employment for the office employeesunit at Helena. W. H. Sexton, the Employer's dis-trict manager, testified without contradiction thatin recent years, for convenience and to avoid thecost and time of drafting and executing separatedocuments, a separate supplement to the masteragreement covering wage rates and other specificterms and conditions of employment for the officeemployees has been executed. Sexton also testifiedthat there was no intention to merge the two unitsinto a single bargaining unit. In addition, we notethat article 1, section 5, of the supplement states:"This agreement covers all employees in unit 2 andtheir functions as described in National Labor Re-lations Board case 19-RC-5949"; and article VI,section 1, states in part: "Overtime provisions sameas in Technicians Agreement, Unit 1."On the record here, we find that the techniciansunit and the office employees unit have not beenmerged into a single overall unit. Accordingly, wefind that the appropriate unit for an election is theoffice employees unit, as described in article 1, sec-tion 5, of the supplemental agreement referred toabove. Having determined that Boerner is an em-ployee eligible to file the petition, and that theoffice employees unit is the appropriate unit for theelection, we shall reinstate the petition and directan election.ORDERIt is hereby ordered that the petition herein be,and it hereby is, reinstated.[Direction of Election and Excelsior footnoteomitted from publication.]HELENA CABLE TV. 543..